DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber (U.S. 2007/0216008).
As to claim 12, Gerber discloses in Figs. 3-5 an electronic package comprising:
a first substrate (“second strip”/“substrate strip” 320) (Fig. 3, para. [0041], [0043]);

a second substrate (“first strip” 310) mounted on the first substrate (“second strip”/“substrate strip” 320) (see Fig. 3, para. [0034]), the second substrate (“first strip” 310) including an opening (“opening” 330) configured to surround the first integrated circuit package (comprising “chips” 325, 326 and “molding compound” 328) when the second substrate (“first strip” 310) is mounted to the first substrate (“second strip”/“substrate strip” 320) (see Fig. 3, para. [0035], [0037], [0040], [0047]); a second integrated circuit package (comprising “chips” 303, 304, “molding compound” 308) including one or more dies (“chips” 303, 304) forming a direct interface with the second substrate (“first strip” 310),
the second integrated circuit package (comprising “chips” 303, 304, “molding compound” 308) configured to span the opening (“opening” 330) (see Fig. 3, para. [0036]-[0038]), and wherein the second integrated circuit package (comprising “chips” 303, 304, “molding compound” 308) includes a plurality of wire bonds (see wire bonds of chips 303, 304, Fig. 3) electrically coupling the one or more dies (“chips” 303, 304) to the second substrate (“first strip” 310) (Fig. 3, para. [0036-[0038], [0043]).
As to claim 13, as applied to claim 12 above, Gerber discloses in Figs. 3-5 all claimed limitations including the limitation wherein the first integrated circuit package (comprising “chips” 325, 326 and “molding compound” 328) includes a first stack of integrated circuit dies (“chips” 325 & 326) (Fig. 3, para. [0042]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (U.S. 2007/0216008) in view of of Yu et al. (U.S 2008/0001266) (of record). 
As to claims 14, 15, and 17, as applied to claim 12 above, Gerber discloses in Fig. 3 all claimed limitations except for the limitation wherein the first stack of integrated circuit dies includes a volatile memory die; wherein the first stack of integrated circuit dies includes an application specific integrated circuit (ASIC); and wherein the second integrated circuit package includes a stack of non-volatile memory dies.
Yu et al. discloses in Figs. 12-14 a package system comprising: the first stack of integrated circuit dies (comprising a stack of “dies” 112b) includes a volatile memory die (“die” 112b can be a volatile memory die such as “SRAM”, para. [0047]); wherein the first stack of integrated circuit dies (comprising a stack of “dies” 112b) includes an application specific integrated circuit (ASIC) (“controller chip”/”ASIC” 116b, para. [0047]) (see Figs. 12-14, para. [0047]); and wherein the second integrated circuit package (140a) includes a stack of non-volatile memory dies (comprising a stack of “dies” 112a which can be “flash memory chips”, para. [0047]) (see Fig. 12, para. [0047]).
  	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Gerber by having the first stack of integrated circuit dies includes a volatile memory die; wherein the first stack of integrated circuit .

Claims 1, 4, 7-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (U.S. 2007/0216008) in view of Kang (U.S 2005/0230799) (of record).
As to claim 1, Gerber discloses in Figs. 3-5 an integrated circuit package system comprising:  
a first substrate (“first strip” 310) having an opening (“opening” 330) (see Fig. 1D, para. [0006]) (see Fig. 3, para. [0035], [0037], [0040], [0047]); a first integrated circuit package (comprising “chips” 303, 304, “molding compound” 308) 
a second substrate (“second strip”/“substrate strip” 320) (Fig. 3, para. [0041], [0043]);
a second integrated circuit package (comprising “chips” 325, 326 and “molding compound” 328) mounted to the second substrate (“second strip”/“substrate strip” 320) (see Fig. 3, para. [0042], [0045]);
wherein the first substrate (“first strip” 310) is mounted to the second substrate (“second strip”/“substrate strip” 320) (see Fig. 3), wherein the second substrate (“second strip”/“substrate strip” 320) is dimensioned larger than the opening (“opening” 330) (see Fig. 3);
wherein the second integrated circuit package (comprising “chips” 325, 326 and “molding compound” 328) is configured to occupy at least a portion of the volume (see Fig. 3); and  


Gerber does not disclose a second integrated circuit package is a second integrated circuit memory package.
Kang discloses in Figs. 1-2 an integrated circuit package system comprising: a first integrated circuit package (“first package” 100), and a second integrated circuit package (“second package” 200) is a second integrated circuit memory package {see Fig. 2, para. [0013], the “second package” 200 having a memory chip 220 and thus it is considered a second integrated circuit memory package} (see Fig. 1-2, para. [0013]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Gerber by having a second integrated circuit package which is a second integrated circuit memory package as taught by Kang in order to provide a memory function in a memory package of the integrated circuit package system. 
As to claim 4,, as applied to claim 1 above, Gerber discloses in Fig. 3 all claimed limitations including the limitation wherein the second integrated circuit package (comprising “chips” 325, 326 and “molding compound” 328) includes a second stack of integrated circuit dies (325, 326) (see Fig. 3).
As to claim 7, as applied to claim 1 above, Gerber discloses in Figs. 3-5 all claimed limitations including the package including an adhesive (“molding compound” 308) configured 
Gerber does not disclose at least a portion of the adhesive is located at an interface of the opening and an underside of the first integrated circuit package.
Kang discloses in Figs. 1-2 a package system comprising: at least a portion of the adhesive (“adhesive layer” 300) is located at an interface of the opening (113) and an underside of the first integrated circuit package (100) (see Fig. 1, para. [0013]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Gerber by having at least a portion of the adhesive is located at an interface of the opening and an underside of the first integrated circuit package as taught by Kang in order to strongly secure the second integrated circuit package within the electronic package so as to improve reliability.  
As to claim 8, as applied to claim 1 above, Gerber discloses in Figs. 3-5 all claimed limitations including the package including a first overmold (“molding compound” 308) configured to encapsulate the first integrated circuit package (comprising “chips” 303, 304, “molding compound” 308) and a top surface of the first substrate (“first strip” 310) (Fig. 3, para. [0039]).
As to claim 9, as applied to claims 1 and 8 above, Gerber discloses in Figs. 3-5 all claimed limitations including the limitation wherein the first overmold (“molding compound” 308) is configured to encapsulate first wire bonds (see wire bonds of chips 303, 304) electrically connecting the first integrated circuit package (comprising “chips” 303, 304, “molding compound” 308) with the first substrate (“first strip” 310) (Fig. 3, para. [0036]-[0039] , [0043]). 

As to claim 11, as applied to claims 1, 8, and 10 above, Gerber discloses in Figs. 3-5 all claimed limitations including the limitation wherein the second overmold (“molding compound” 328) is configured to encapsulate second wire bonds (see wire bonds of chips 325, 326) electrically connecting the second integrated circuit package (comprising “chips” 325, 326 and “molding compound” 328) with the second substrate (320) (Fig. 3, para. [0045]).
As to claim 18, as applied to claim 12 above, Gerber discloses in Figs. 3-5 all claimed limitations including the package including an adhesive (“molding compound” 308) configured to secure the second integrated circuit package (comprising “chips” 303, 304, “molding compound” 308) with the second substrate (“first strip” 310) (see Fig. 3).
Gerber does not disclose at least a portion of the adhesive is located at an interface of the opening and an underside of the second integrated circuit package.
Kang discloses in Figs. 1-2 a package system comprising: at least a portion of the adhesive (“adhesive layer” 300) is located at an interface of the opening (113) and an underside of the second integrated circuit package (100) (see Fig. 1, para. [0013]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Gerber by having at least a portion of the adhesive is located at an interface of the opening and an underside of the second integrated .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (U.S. 2007/0216008) in view of Kang (U.S 2005/0230799) (of record) as applied to claim 1 above, and further in view of Upadhyayula et al. (U.S 2013/0157413) (of record).  
As to claim 3, as applied to claim 1 above, Gerber and Kang disclose all claimed limitations except for the limitation wherein the first integrated circuit package includes a stack of non-volatile memory dies.
Upadhyayula et al. disclose in Fig. 14 a package system comprising: the first integrated circuit package (100) includes a stack of non-volatile memory dies (“memory die” 130 can be “flash memory chips (NOR/NAND)”) (see Fig. 14, para. [0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Gerber and Kang by having an integrated circuit package including a stack of non-volatile memory dies as taught by Upadhyayula et al. in order to reduce production cost and production time. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (U.S. 2007/0216008) in view of Kang (U.S 2005/0230799) (of record) as applied to claim 1 above, and further in view of Yu et al. (U.S 2008/0001266) (of record).
As to claims 5, and 6, as applied to claims 1 and 2 above, Gerber and Kang disclose all claimed limitations except for the limitation wherein the second stack of integrated circuit dies 
Yu et al. discloses in Figs. 12-14 a package system comprising: the second stack of integrated circuit dies (comprising a stack of “dies” 112b) includes a volatile memory die (“die” 112b can be a volatile memory die such as “SRAM”, para. [0047]); and wherein the second stack of integrated circuit dies (comprising a stack of “dies” 112b) includes an application specific integrated circuit (ASIC) (“controller chip”/”ASIC” 116b, para. [0047]) (see Figs. 12-14, para. [0047]).   
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify references of Gerber and Kang by having the second stack of integrated circuit dies includes a volatile memory die; and wherein the second stack of integrated circuit dies includes an application specific integrated circuit (ASIC) as taught by Yu et al. in order to provide different functions in high density integrated circuit memory package.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 12, 2022